Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 Michael V. Shustek, as Chief Executive Officer of Vestin Realty Mortgage II, Inc. (the “Registrant”), and Tracee Gress, as Chief Financial Officer of the Registrant, hereby certify, pursuant to 18 U.S.C. Sec. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Registrant’s Report on Form 10-Q for the three months ended March 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: May 17, 2016 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer Vestin Realty Mortgage II, Inc. Date: May 17, 2016 /s/ Tracee Gress Tracee Gress Chief Financial Officer Vestin Realty Mortgage II, Inc.
